DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the laser diode" in lines 2, and 3.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination “the laser diode” is assumed to be “a laser diode”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (US 9,941,667). 
With respect to claim 1, Nakanishi ‘667 shows and discloses an optical module (Fig 1-9) comprising: a light-forming unit configured to form light (Fig 1-9: a light-forming unit with RGB lasers 11/12/13 form light “on base 50”); and a protective member surrounding and sealing the light-forming unit (Fig 1-9: a protective member 2/50 surrounding and seal the light-forming unit 11/12/13 ); the light-forming unit including a base member including an electronic temperature control module (Fig 1, 2, 4a/b: the light-forming unit 11/12/13 including a base member  30  including an electronic temperature control module/TEC 40/41a/41; See also Col 2: 55-67; Col 3: 45-60), a plurality of laser diodes arranged on the base member (Fig 1-9: a plurality diodes RGB 11/12/13 on base member 50); a filter arranged on the base member and configured to multiplex light from the plurality of laser diodes  (Fig 1-9: a filter 81 on the base member 50 to multiplex/combine light from diodes 11/12/13; Col 5: 60-67), a beam shaping portion arranged on the base member and configured to convert a beam shape of the light multiplexed by the filter  (Fig 1: a beam shape portion on base member to convert a beam shape of the light multiplexed by the filter).  The claim further requires a MEMS arranged on the base member and including a scanning mirror configured to scan the light shaped in the beam shaping portion, the protective member including a base body, and a lid welded to the base body.   Nakanishi ‘667 did not explicitly state as above.  However, Nakanishi ‘667 did discloses the use MEMS and scanning optical system mirror for scanning, where the device is hermetic seal (Fig 1, 10; Col 2: 15-25 LDs may concentrated through scanning optical system MEMS and the like; Col 12: 45-47 base 50 and cap 2 are hermetic sealing).  Therefore, it is within one skill in the art to recognize Nakanishi ‘667 capable of having or using known MEMS including scanning mirror, and welded the lid to the base body, for the benefit of having a sealed optical deice package (Fig 1-11; Col 2: 15-25, Col 12: 45-47).
(Col 2: 18-25 MEMS).  Therefore, it is within one skill in the art to recognize Nakanishi ‘667 capable of using known type of MEMS (i.e. piezoelectric MEMS), for the benefit of using known technology for optical scanning. Also it has been held that omission of an element where the remaining elements perform the same functions as before involves only routine skill in the art.
With respect to claim 3, wherein the beam shaping portion is an aperture member (Fig 1: beam shaping portion is an aperture 2a/L2; See also Fig 10: 102a; Col 11: 22-33, 50-67; Col 12: ).
With respect to claim 4, the claim further requires wherein the plurality of laser diodes are controlled by ACC.   Nakanishi ‘667 did not explicitly state as the above.  However, Nakanishi ‘667 did shows and discloses of anodes and cathodes where pins assigned to supply signal and current (Fig 2; Col 4: 11-15 GND; Col 12: 55-60).  Therefore, it is within one skill in the art to recognize Nakanishi ‘667 capable of or having the plurality of laser diodes controlled by an automatic current controller, for the benefit of control and/or maintain the desired wavelengths output. 
With respect to claim 5, wherein the plurality of laser diodes include the laser diode emitting red light, the laser diode emitting green light, and the laser diode emitting blue light (ABSTRACT: 11 red, 12 green, 13 blue).
Citation of Pertinent References

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.
(Fig 1-11; TITLE; Abstract; Section [026- 091]).
Nakanishi (US 2015/0338664) and (US 2014/0240952) shows and discloses a scanning optical assembly of RGB diodes multiplexed mounted on a thermal control mount and sealed (Fig 1-28; TITLE ; Abstract ; Section [38-45]).
Kusaka et al. (US 2014/0078473) shows and discloses a scanning optical assembly of RGB diodes with scanning MEMS optical (Fig 1-12 :  1101-103 RGB, 111 MEMS, 112 ; TITLE ; Abstract ; Section [26-26, 32]).

COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828